Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 10-21 in the reply filed on October 6, 2022 is acknowledged.  
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 15-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussbaum et al (“Evaluation of Processing Variables in Large Area Polymer Sintering of Single Layer Components,” of record in IDS submitted February 7, 2020).  
Regarding claim 10, Nussbaum teaches a system for sintering powders (abstract), comprising an oven as a sintering chamber, a modified projector suitable for the intended use of sintering the powdered build material, a borosilicate glass window in the oven to enable images to be projected therethrough and onto the build layer, and a preheated platform upon which the build layer is evenly distributed (Projection Sintering, page 795, and Experimental Setup for Projection Sintering, page. 796).  
Regarding claim 11, Nussbaum teaches the use of a thermocouple to monitor the temperature of the (applied) powder (Experimental Setup for Projection Sintering, page. 796).  
Regarding claim 12, the powder layer is a transient feature only present during production of a part (relating to methods of using the apparatus and/or methods of making such a part).  The powder itself is a material worked upon by the claimed apparatus, and thus is not considered to further limit the claimed structure over that of the prior art.  That said, Nussbaum utilizes polymer powders in the examples (e.g., description of Fig. 3).  
Regarding claims 15-17, Nussbaum teaches the use of a borosilicate glass window though which the images are to be projected (Experimental Setup for Projection Sintering, page. 796).  
Regarding claim 21, Nussbaum teaches use of a ultra-high pressure mercury vapor bulb in the projector, wherein such bulbs are taught to produce a broad spectrum of light that ranges from the UV to the IR spectrum (page 798, first paragraph), noting that visible light is between UV and IR.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al (“Evaluation of Processing Variables in Large Area Polymer Sintering of Single Layer Components,” of record in IDS submitted February 7, 2020) as applied to claim 10 above.  
Nussbaum teaches a system for sintering a powder according to instant claim 10, as shown above.  
Regarding claims 13 and 14, Nussbaum is not considered to expressly teach a closed loop temperature control of the projector to sinter the powder layer.  However, Nussbaum does teach the use of a thermocouple to monitor the temperature of powder in order to maintain a preheat temperature of 170°C (Experimental Setup for Projection Sintering, page. 796), thermal imaging capable of measuring at least the temperature at the surface of the powder layer (description of Fig. 3), and a characterization of the powder to be used in order to determine solid to liquid phase transition (page. 797), which ultimately allows the user to optimize the preheating/sintering temperatures (which are intentionally/necessarily maintained below the melting temperature of the material).  
As shown, Nussbaum clearly teaches the importance of maintaining the temperature of the powder material during the build process as well as teaching at least two means of monitoring the internal and external temperatures of the powder layer.  
While an explicit active regulation of temperature is not taught, one of ordinary skill would recognize its implicit nature.  For example, Nussbaum teaches that for the polymer powder used in the experiments, a temperature of 170°C power preheat temperature was chosen, as shown above.  Once this temperature has been selected, any variation during the process necessarily requires active temperature control to bring the actual temperature back in line with the desired target temperature.  This is prima facie obvious.  
Nussbaum teaches that the preheat is meant to reduce the amount of energy needed by the projector to complete the sintering step as well as to reduce internal stresses within each layer and the part, which can lead to physical defects such as warping (page 797).  As such, the sintering actually occurs when the image is projected upon the surface of the powder layer.  
It is reasonable to extrapolate from the teachings of Nussbaum that if precise control of the preheating temperature, which serves to bolster the sintering step, is important, the temperatures during sintering are likewise important and should be given at least the same consideration.  This is all to say that one of ordinary skill would have been motivated to regulate the temperature of the sintering step as Nussbaum not only teaches the critical nature of the material temperatures during the build process but also shows means of measuring such temperatures during sintering.  
Claim 14 is considered to further require that the control loop is automated.  Regulation of the projector output to control the sintering temperature would require either manual adjustment or automated adjustment.  Both are considered to be prima facie obvious.  
Regarding claim 18, lenses are considered to be extremely well known for use in light projection.  It is not clear if a projector could even work without a lens, but nevertheless the use of a lens would have been obvious to one of ordinary skill in the art before the filling of the claimed invention at least on account of their prevalent nature within the art.  The fundamental use of a lens in optics is to focus or disperse a light beam by means of refraction.  It is considered to be well within the purview of one having ordinary skill in the art to be able to determine suitable placements for such a lens in the optical path of the light, including at the window.  
Regarding claim 19, the experimental section of Nussbaum teaches that several layers of powder material are deposited.  Nussbaum does not expressly teach that the powder feed is contained in a reservoir.  However, a reservoir, at least in this context, essentially just means a container/vessel, the use of which is considered to be prima facie obvious insomuch as the powder must be contained in something.  
Regarding claim 20, Nussbaum does not expressly teach that the platform should be moveable relative to the window in order to sinter large areas on the platform.  This makes sense because Nussbaum appears to be conducting laboratory experiments rather than full scale production of parts.  However, the notion of moving the window/print head with respect to the powder layer is conventionally known in additive manufacturing processes such as laser based sintering.  This accomplishes the function instantly claimed, and motivation to do with the projected images of Nussbaum would have flowed naturally due to the state of the art.  Still, in this conventional example the light source is moving while the powder layer is stationary, whereas claim 20 states that platform is moveable with the chamber relative to the window.  What is critically important is that at least one of the platform and light source (via the window) are moveable relative to each other.  As such, and absent a showing of unexpected results, choice of either component, or even both components, being moveable relative to each other is considered to be prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732